Citation Nr: 1804869	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, as secondary to epididymitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record

The Board notes that the Veteran's former representative withdrew their power of attorney in November 2016.  The Veteran was notified of this withdrawal in a November 2016 letter and he has not appointed another representative.  Therefore, the Veteran is proceeding pro se in this appeal. 

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the RO as entitlement to service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his epididymitis is related to his service.

2.  The Veteran does not have a current diagnosis of a prostatitis which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epididymitis have been met.  38 U.S.C.    §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for prostatitis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decision to grant service connection for epididymitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

In the instant case, VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.         § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as post-service private treatment records, have been obtained and considered.  The Veteran has also not properly identified any additional, outstanding records that have not been requested or obtained.  A VA genitourinary examination was conducted in May 2012 to determine the nature and etiology of his claimed prostatitis.  The Veteran has not alleged that the May 2012 VA examination was inadequate.  Finally, the Veteran offered testimony at the September 2014 hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Merits 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

Service treatment records reflect complaints of pain on the left side for the last four to five days and an assessment/diagnosis of epididymitis in May 1993.  Continued complaints of left flank tenderness and epididymitis pain as well as assessments of epididymitis and resolving epididymitis were made in July 1993 and August 1993.  An April 1994 examination found the Veteran's genitourinary system to be normal.
A February 2014 treatment summary from Dr. R. T., a private physician, indicates that the Veteran was first seen in February 1994 for runner transient hematuria and bilateral testicular pain of one year duration despite multiple courses of antibiotic.
A September 2014 opinion from Dr. C.T.G., the Veteran's private physician, found that the Veteran's service records from May 1993 to February 1994 demonstrated a clear case of epididymitis, that the fact that he was still exhibiting the same symptoms today as he did in May 1993 was clinically significant and that there was a lack of relief from his symptoms noted in the service records.  The physician opined that the Veteran's epididymitis had continued since he first reported it in May 1993.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  A May 2012 VA genitourinary examiner also opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's epididymitis was incurred in or caused by the claimed in-service injury, event or illness based on the review of the service treatment records.  There is no contrary opinion of record.

With regards to the claimed prostatitis, the probative evidence of record fails to demonstrate that the Veteran has prostatitis which is related to or caused by his service.  A May 2012 VA genitourinary examiner did not find a diagnosis of chronic prostatitis and noted that prostatitis was a separate and unrelated condition (and even organ) than the epididymitis.  The examiner noted that he reviewed the service treatment records and that there was no supportive evidence showing that prostatitis was caused by or the result of service.  

The Board notes that the Veteran has contended that his prostatitis had its onset during service, and that his former representative has generally alleged on his behalf that this disability was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's prostatitis and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current symptoms and his former representative is competent to describe observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his former representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his former representative are nonprobative evidence.  

Given the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that his epididymitis had its onset in service.  Consequently, service connection for epididymitis is warranted.  The Board also finds that service connection for prostatitis must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostatitis.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for epididymitis is granted.

Service connection for prostatitis is denied.


REMAND

The Veteran contends that his current acquired psychiatric disorder was caused or aggravated by his service-connected epididymitis.  Direct service connection has not been alleged by the Veteran.  

Several etiological opinions are of record; however, none of these opinions are probative.  A June 2012 VA examiner opined that it was possible for a chronic condition to cause symptoms of depression and that the Veteran may have a mild case of adjustment disorder with depressed mood.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  A June 2010 opinion from Dr. D.M.L. indicates that the Veteran's chronic prostatic pain had contributed to the development of moderate to severe depression.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the Veteran has not been awarded service connection for prostatitis.  Therefore, a remand is necessary in order to obtain an addendum opinion.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand to the June 2012 VA examiner for an addendum opinion.
If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions: 

(A) Identify all current acquired psychiatric disorder(s) that have been present at any time since June 2010.  

(B) With respect to any diagnosed acquired psychiatric disorder, is it at least as likely as not that such was caused OR aggravated by his service-connected epididymitis?  If aggravated, the examiner should identify that aspect of the disability which is due to such aggravation.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


